DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 5/29/2019 in which Applicant lists claims 1-24 as being currently amended. It is interpreted by the examiner that claims 1-24 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 2/26/2019 was considered.
Drawings
The drawings were received on 12/17/2018.  These drawings are accepted.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an illumination a microscope for producing a de-excitation or switching light distribution, the illumination apparatus comprising:
a beam splitter configured to divide the primary illumination light beam into two partial illumination light beams;
an illumination objective configured to focus the partial illumination light beams onto and/or into a sample such that the partial illumination light beams extend, spatially separated from one another, through an entry pupil of the illumination objective and are spatially superposed on and/or in the sample after passing through the illumination objective; and
at least one phase influencer configured to cause a relative phase offset of the partial illumination light beams with respect to one another in such a way that the partial illumination light beams in the entry pupil of the illumination objective have a phase offset of π, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-24 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Iketaki, US 2002/0141052 A1 discloses a microscope device wherein an illumination beam is split into two beams which receive a phase offset of pi (fig. 7, para. [0068]-[0073]), however Iketaki does not disclose “an illumination objective configured to focus the partial illumination light beams onto and/or into a sample such that the partial illumination light beams extend, spatially separated from one another, through an entry pupil of the illumination objective and are spatially superposed on and/or in the sample after passing through the illumination objective” as set forth in at least claim 1;
Nakayama et al., US 2016/0131885 A1 discloses a microscope device wherein an illumination beam is split into two beams which receive a phase adjustment (fig. 1, elements 14, 18), however Nakayama does not disclose a phase offset of pi between the two beams or “an illumination objective configured to focus the partial illumination light beams onto and/or into a sample such that the partial illumination light beams extend, spatially separated from one another, through an entry pupil of the illumination objective and are spatially superposed on and/or in the sample after passing through the illumination objective” as set forth in at least claim 1;
Cooper, US 2013/0335819 A1 discloses a microscope device wherein an illumination beam is split into beams which receive a phase offset (figs. 1, 7, 8A-
Ouchi et al., US 2010/0157422 A1 discloses a microscope device wherein an illumination beam is split into two beams which receive a phase adjustment (fig. 1, elements 3, 5), however Ouchi does not disclose a phase offset of pi between the two beams or “an illumination objective configured to focus the partial illumination light beams onto and/or into a sample such that the partial illumination light beams extend, spatially separated from one another, through an entry pupil of the illumination objective and are spatially superposed on and/or in the sample after passing through the illumination objective” as set forth in at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/11/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872